Citation Nr: 1435828	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO. 10-44 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for a right hand disability, to include complete paralysis of the median nerve.

2. Entitlement to service connection for a right shoulder disability, to include right shoulder impingement syndrome and degenerative joint disease (DJD).

3. Entitlement to service connection for a right hip disability, to include a right hip strain.

4. Entitlement to service connection for a right knee disability, to include residuals of right knee surgery. 

5. Entitlement to service connection for residuals of a spider bite.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to May 1984, from July 1985 to February 1986, and from January 1988 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO granted service connection for a right hand disability and assigned a rating of 10 percent, and denied service connection for right shoulder, hip, and knee disabilities, and for residuals of a spider bite.

The RO granted an increased rating of 70 percent under Diagnostic Code 8515 for the Veteran's right hand disability in a June 2014 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has repeatedly indicated he is able to be, and is actually, currently employed. Thus, the issue of entitlement to TDIU has not been raised.

The Board remanded the issues on appeal for additional development in February 2014. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for a right hand disability and entitlement to service connection for right shoulder, hip, and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Residuals of a spider bite, to include skin disabilities, are not shown to be causally or etiologically related to an in-service event, injury or disease or to have manifested in service or within one year of the Veteran's discharge from service


CONCLUSION OF LAW

The criteria for service connection for residuals of a spider bite, to include skin disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2008, prior to the initial unfavorable adjudication in March 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA requested the Veteran's in-patient treatment records from the National Personnel Records Center (NPRC) in November 2009, after the Veteran indicated in a November 2009 statement that the facilities at which he was hospitalized were no longer in existence. 38 C.F.R. § 3.159(c)(2). The NPRC indicated in January 2010 that no in-patient treatment records could be located, and therefore that further attempts to obtain the records would be futile. Id. In November 2009 correspondence, VA informed the Veteran of the federal records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). All other VA and service treatment records have been associated with the claims file.

The Veteran indicated he has received treatment at Riverside Community Hospital and with a Dr. B. In July 2008 and September 2008 correspondence, VA requested any medical records pertaining to the Veteran. No response was received to either letter. 38 C.F.R. § 3.159(c)(1). VA informed the Veteran in April 2007 of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made sufficient attempts to obtain the records. 38 C.F.R. §§ 3.159(c)(1), (e). The Veteran was requested in April 2014 correspondence to identify and release any further private medical records relevant to his claim, but no response was received. 

Finally, the Board notes that the Veteran submitted four new authorization forms indicating that he has received treatment at four other medical facilities. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain records when those records are potentially relevant to the claim on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id.  

In this case, on each authorization form the Veteran indicated that the records at the identified facilities only concerned treatment for his claimed right knee, right leg, and right arm disabilities. No mention of the Veteran's skin disabilities or residuals of a spider bite was made on any of the four April 2014 authorization forms. As such, while new records have been identified, there is no evidence indicating that the records are relevant to the Veteran's claim for service connection for residuals of a spider bite, with the Veteran affirmatively indicating as much. Therefore, the Board finds that the recently identified records are not relevant to the Veteran's claim of service connection for residuals of a spider bite, and therefore VA had no duty to obtain them with respect to this claim. Id. 

No other relevant private records have been identified and are outstanding. Thus, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2014. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for residuals of a spider bite. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for residuals of a spider bite, to include recurrent skin disabilities such as boils and staph infections. For the reasons stated below, the Board finds that service connection on a direct or presumptive basis is not warranted in this case.

As an initial matter, the Veteran has been diagnosed with recurrent skin infections, to include boils and staph infections, which have been claimed and characterized, for the purposes of this appeal, as residuals of a spider bite. However, the diagnosed skin disabilities are not listed chronic diseases nor are they included under a broader listed term. 38 C.F.R. § 3.309(a). As there is no diagnosis of a recognized chronic disease, service connection based on a chronic disease or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

The evidence of record shows that the Veteran has been diagnosed with recurrent skin infections. The Veteran's service treatment records reflect several instances of treatment for boils and other skin issues while in service, as well as treatment for a spider bite in service. Therefore, the Board finds that a current disability and an in-service event, injury, or disease have been shown.

However, with respect to the third element of direct service connection, the preponderance of the evidence is against a finding that the Veteran's recurrent skin disabilities, to include boils and staph infections, are causally related to his active duty service. While the Veteran has indicated continued skin problems since service, which he is competent to report, the Veteran is not competent to state that there is a causal relationship between his current disability and his active duty service, as to do so requires medical expertise in dermatology. Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, the Veteran was provided with a VA examination in April 2014. The examiner stated that it was less likely than not that the Veteran's skin disabilities were causally related to his active duty service. The opinion was based on the fact that there was no indication in the service treatment records that the Veteran was diagnosed with any other skin disability at the time of the bite apart from cellulitis, for which he was treated. Further, the examiner noted there was no medical evidence indicating that a healed cellulitis in an immunocompetent host would result in recurrent infections in remote locations or at remote times. Finally, the examiner noted that the Veteran's cellulitis was resolved, and that no other infectious or skin diseases were on-going at the time of the examination. As stated before, the Board finds the April 2014 examiner to be competent and credible, and as the examiner's opinion is entitled to significant probative weight as it is based on accurate facts and includes a well-reasoned rationale. Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

The Veteran's VA treatment records are silent for any complaints of skin disabilities, to include boils or recurrent staph infections. The private treatment records associated with the claims file indicate that the Veteran has received occasional post-service treatment for boils and/or staph infections, including in June 1996 and February 1997. However, the VA and private treatment records contain no opinions indicating that the Veteran's recurrent skin disabilities are causally related to his active duty service generally, or to the spider bite specifically. No other medical evidence is of record.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's recurrent skin disabilities, characterized as residuals of a spider bite, are causally or etiologically related to his active duty service. As the third element is not met, service connection on a direct basis is not warranted in this case. 38 C.F.R. § 3.303.

Finally, while the Veteran has qualifying service in the Southwest Theater of Operations based on his receipt of the Kuwait Liberation Medal and Southwest Asia Service Medal, the Veteran's current disabilities have a clinical diagnosis, namely boils and recurrent staph infections. As there is a current clinical diagnosis, the Veteran's skin disabilities are not eligible for service connection based on the presumption in favor of Persian Gulf War Veterans. 38 C.F.R. § 3.317(a)(2)(i).

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for residuals of a spider bite, to include a skin disability, is denied.
REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, after the Board remanded the claim in February 2014, the Veteran submitted four new authorization forms for the release of private medical records in April 2014. Specifically, the Veteran indicated that records pertaining to his right knee, right leg, and right arm were outstanding. There is no evidence in the claims file that VA has made any efforts to obtain the records identified by the Veteran. As the Veteran has indicated that these records are relevant to his claimed disabilities, the Board must remand the claim so that reasonable efforts can be made to obtain the records. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts to obtain the identified records, the records cannot be obtained, VA must provide the Veteran with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide the Veteran with an opportunity to provide the records himself. 

While on remand, appropriate efforts should be made to obtain any further relevant VA treatment records from June 2012 forward, to include from the Dallas VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain any and all medical records from the medical providers identified in the Veteran's four April 2014 authorization forms, to include from Dr. T, Dr. W., Greentree Health, and Rehab Management.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e). 

2. Obtain any further relevant VA treatment records from June 2012 forward, to include from the Dallas VA Medical Center.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


